Per Curiam.

The order of the Temporary State Housing Bent Commission made pursuant to subdivision 1 of section 33 of the State Bent and Eviction Begulations merely fixed a new maximum rent for the housing accommodations in question; it did not and could not alter the rent reserved in the written two-year lease which was still subsisting. Although the tenant consented to the landlord’s application to increase the maximum rent for the said dwelling space, he did not consent to any modification of the terms of the lease.
The final order and judgment should be unanimously reversed upon the law and facts, with $30 costs to tenant, and petition dismissed, with appropriate costs in the cou:pt below.
Walsh, Cuee and Ughetta, JJ., concur.
Final order and judgment reversed, etc.